PER CURIAM.
McCall appeals the summary denial of his 3.850 motion to vacate a judgment and sentence of armed robbery. However, each ground raised could have been or should have been raised on direct appeal. Ashley v. State, 350 So.2d 839 (Fla. 1st DCA 1977). Further, several of the grounds presented in the motion have been previously raised in prior motions to vacate filed by the appellant. The trial court is not required to entertain successive motions for relief which are based on similar grounds. Fla.R. Crim.P. 3.850.
AFFIRMED.
ERVIN, Acting C. J., and BOOTH and LARRY G. SMITH, JJ., concur.